Title: To Thomas Jefferson from William Short, 14 June 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June the 14th. 1790

It has not been until three days ago that I have been relieved from the anxiety which arises naturally from the long silence of those who are absent and from whom we wish to hear. The first moments which followed the arrival of your letters of April the 6th. private and duplicate and April the 27th. were such as you may easily concieve. They shewed me that you had written often and that I had to complain only of the winds and waves. They were accompanied also by a commission of Chargé des affaires which my hopes and wishes made me concieve to be a permanent commission. The pleasure this gave me blended with the gratitude which I then felt for what I considered not only as a proof of your remembrance but a continuance of your friendship all contributed to excite in me sensations that I will not attempt to describe.—You will easily percieve that I had not yet read the cypher of your two letters. I remained in this happy ignorance for two days, occasioned by the difficulty of opening your paper press, and afterwards of finding the cypher to which you refer, and which instead of being there was among my own papers, as you had given it to me with another for Carmichael the day before you left this place.—During these two days however the news of my appointment had spread itself among most of my acquaintance, and I had recieved the compliments of a great many of them. It was particularly at the Hotel de la Rochefoucauld where it produced an effect that I could not help being touched by. I am sure you will excuse that degree of vanity which is pleased with such flattering marks of distinction from such characters. On the third day I found the key of the cypher and you may judge of my situation in collecting word by word the information that the commission which I had recieved was only on account of my former appointment, that it was decided  to appoint a minister to this court, and that it would be from among the veterans in office.—I will not attempt to describe what I felt and what I still feel. I percieve that there is a confusion in all my ideas of which I fear that my letters of to-day will partake, and I hope you will recieve this account of my present situation as an apology for it.—If I could make you sensible of the steps of reasoning through which I passed to arrive at the certainty of remaining here either in one character or another, of the reasons for my desiring to remain here, and of those for not wishing to return to America at present, you would enter easily into the present situation of my mind. And here I declare in all the sincerity of my heart that the wish to be appointed is augmented in a multiplicate ratio by a persuasion that I could be useful, perhaps more useful than any other. I will not enter into reasons in support of this opinion. Perhaps it might have been as well not to have mentioned it, and to any other than yourself I surely should not have mentioned it.—But I have been so long considered as your successor by the corps diplomatique, who from the moment of its being reported that you were called to the ministry were sure you would not return, and were as sure I should be appointed to your place that I confess I had insensibly habituated myself to the idea. My opinion was that during the absence of the French minister from New-York I should remain here as Chargé des affaires, and that after his return, if found necessary to have here a person of that grade, I should have made myself sufficiently known to merit the appointment. But as I understand from your letter the minister will be appointed immediately after the passage of the bill—perhaps before this time, and therefore reasonably speaking it is useless to say any thing on the subject. But in the present anxiety of my mind I cannot help speaking on what interests me so nearly.—The plan of my future life in public was to spend a part in France and a part in America. To leave Europe now, to return to America with the hopes of coming back here in public employment is a system which is opposed as well by my insuperable aversion to the sea, as by the plan of conduct which I should prescribe to myself after my arrival there. To remain employed in Europe at present and afterwards to return to my country and serve it there is what I had desired, and even hoped for with a kind of certainty after I had been brought to believe that you would accept the office which has the department of foreign affairs. I had fondly flattered myself I should be employed here because I was known to you, and that this would give me an opportunity of being known to my country in such a manner  as to be employed by it at home at a future period. These hopes had revived in my mind the desire of public life and public service which had been dormant for some time. But I find too late that it is the illusion of a misplaced vanity, and that I must endeavour to wipe it off as soon as possible now and take precautions against such illusions in future. I had listened to the flattering prospect which had been presented me for some months past by all who spoke to me, until I had allowed myself to believe that I was more proper than another for this place. I recollected the favorable opinion which your friendship had induced you to entertain of me. I saw you in a place which would necessarily influence on the appointment and I knew the influence which you could not fail to have personally and independent of your place on whatever regarded foreign affairs. All these considerations I confess had brought me into a kind of security on this subject which renders it impossible for me not to have been alarmed and affected on reading your letter of the 27th. of April. I hope this will apologize for my saying so much on what merely regards myself. It was not my intention when I began my letter, but I have been drawn into it imperceptibly and involuntarily, and I cannot help forming in my own mind the conclusion, that since under such a combination of circumstances in my favor as I can never expect again, others will be preferred to me, I must abandon forever the hopes of a place to which I had been induced to look perhaps from a miscalculated ambition. At no time certainly can I ever expect to stand so much alone and marked by the circumstance for it. I have been long here and under your auspices. I must necessarily be better acquainted with the language and customs of this court than any other that can be sent, and although little known in America I am known, or at least have been supposed, to have your good opinion, which would have sufficed since it is unquestionable that you have the confidence of all America or at least of all those who take an interest in public and particularly foreign appointments. Perhaps I feel this the more certainly from a persuasion, either true or false, which I have at this moment that I could be really useful here, and that the information of the manner of being so, which one acquires by habit will cost another, let his talents be what they may, some time and much more time than me from the knowlege which a long residence had given me of the ground I was to tread on.—You will agree I am sure with me that whoever shall be sent being little acquainted with the language and less with the customs of this place must for some time be much at a loss. If that is the case I should suppose it  would have been more agreeable to America to have a person less known to her, but better knowing here and known to those in whom she has placed her confidence. Had I passed the last three years in America as you mention, I should perhaps have been better known there, but I should certainly have been less able to serve them here. However of this it is not for me to judge; but to subscribe to the decrees of fate and of fortune. Taking it for granted therefore that my ambition had carried my hopes too high, and that I must renounce a career for which my friends and acquaintance had been so long telling me I was more proper than another, and being unwilling to return to America at present for family reasons which I do not mention that I may not add to the details of this long and tedious letter, and desirous to remain at Paris to see the end of the great spectacle of a revolution of which I have followed the rise and progress with so much interest, and which presents new and great lessons every day in politics and morals, I would wish to have the continuance of the place I have been in for some years past with you. I know not who will be your successor but still I should be glad to remain here some time longer upon the same terms that I have done. I do not ask an augmentation of appointment, as I have seen that the law fixes that of Secretaries to that sum, but what I would ask is that I should be Secretary of legation, and this change I think will be found a proper one for reasons which I know have frequently occurred to you. The places of that kind will cost no more to Congress and it will give those they employ an opportunity of going to a school where they may learn to be afterwards useful in an higher capacity. But it is not for that reason that I ask it as to myself. I have abandoned all such flattering hopes by which I find myself already so cruelly disappointed, and a proof that this is not my inducement, is that if it should not be thought proper to give me this appointment as Secretary of legation I would accept it as I had it with you, and beg you to propose it to your successor. I am induced to ask this as well from the reasons mentioned above, as from a desire to have a proper excuse for remaining at Paris, being sensible that it would not look well to continue here unemployed in some way or other, and still being determined to remain in Europe some time longer. I should prefer Paris on account of the revolution, and because to leave it now, would be to me like quitting the most interesting spectacle at the end of the third act.—But should any other diplomatic appointment be made for which I might be thought proper, I should be willing to accept it. London, the Hague and Lisbon, are  the only places to which there is a probability of any person being sent. I should prefer them in the order in which they are mentioned. But I should not talk of preference who am forced by my private circumstances to abandon the private and independent life for which nature intended me, and to adopt a line which I am necessitated to continue for some time yet.—But I have said a great deal too much on these tedious and personal subjects. The only apology I have to offer is a repetition of that I have already mentioned. I hope you will be able after all I have said to put yourself in my place for an instant and if you do I am sure, unless you have much altered no excuse is necessary.
Your letter of March the 12th. from Alexandria arrived here from Brest, the day after the others mentioned above came here from Havre. Of the two reproaches which you make me there of not writing, and of writing illegibly, I hope before this you are convinced I did not deserve the first, and the second I will take care to avoid in future, for no person feels more sensibly than I do the propriety of giving as little trouble as possible to read what we write.—Count Langeac is in Switzerland, and I have sent to his notary in vain to find out who is properly authorized to recieve the notification. They say now it is his brother. If I find that it is not I shall employ an huissier to signify it at his domicile.
The servants are notified that their wages are to cease, viz. Espagnol and the Porter. Henri is kept to supply the place of Nomeni as directed by your letter. My former letters will have informed you of the robbery and flight of Nomeni, and of what I beg you to do in consequence of it. Petit’s wages are continued also because he is absolutely necessary in packing and expediting your effects. To my great astonishment he seems determined not to go to America. On the reciept of your letter of the 6th. of April, I mentioned to him your wish and as nothing was there said about wages I said nothing also on that article. He expressed at once a disinclination and seemed hurt that you had not written to him yourself on the subject. When the letter of March the 12th. arrived I told him what were the wages you proposed. He considered them as infinitely too low. He observed it was not worth while passing the sea without gaining more than he did here, and that his place with you here was worth in fact the double of his wages, viz. that his profits were equal to 3. louis a month, and that he supposed those profits did not exist in America. Whilst in this situation of mind I thought it useless to persuade him, or to endeavour to tempt him by the hopes of gain. Although your first letter fixed the price, yet under the second I should have thought myself authorized to  go a little further, but by no means to the degree of which he seemed to have an idea. At that time I supposed I was to remain here as Chargé des affaires. He wished me to take him into my service; but I told him that I should not keep a maitre d’hotel in title, and that even if I did I could not under the present circumstances employ him. I let him see clearly that I was in earnest, that he might not miscalculate. It appeared evident that he counted on being employed by your successor in the case of your not returning. I intended after leaving him to his own reflexions a day or two to propose to him again to go. Since I have decyphered my letters and find that a minister will be sent he seems more than ever determined to remain and has fixed his hopes on being employed by him. Should he fail there he would perhaps be more easily induced to go to America, as I think in the present system of reform taking place in this country he will find it difficult to be employed. You would do well therefore if you continue to desire he may come, to write either to him, or to myself if you suppose from your knowlege of my situation that I shall be in Paris; and I will certainly do with alacrity whatever you may desire. If I find before your effects here should be all ready to be sent off (and Petit and the Packers say it will be at least four weeks) that he is less averse to the voyage I will again endeavour to persuade him to undertake it. For I really think he would be wrong not to go, particularly under the present circumstances of this country.
Goldsmith has undertaken to procure the books you desire. The order for the furniture paper is left with Arthur who promises to furnish it in three weeks at farthest, and to send also some samples of his good arabesques with their prices. The Directeur de la salle des ventes, has the model of the clock, with a verbal and written explanation which I gave him. He began by asking twenty guineas for it, and says it will require four weeks to have it made. As he found I would not give him the price he asked he is to let me know in a day or two if he will undertake it for fifteen. If not I shall endeavour to get it made elsewhere. As to the rest of your commissions they shall be executed with all the punctuality and despatch possible. The horses will appear in the petites affiches in a day or two. The advertisement was sent immediately on the reciept of your letter. I fear however they will be ill sold although they are in perfect order and health.—I have not yet seen Tolozan and Sequeville.—The trouble which you beg pardon for giving me in winding up your affairs here needed no apology my dear Sir. It is a melancholy task, but there is no task which I am not ready to undertake not only to give you proofs of that friendship which binds  me to you forever, but to discharge a small part of the debt of gratitude I have so long owed you and which I shall never be able to repay you. I have in my turn to apologize for the long and tedious details into which I have entered respecting myself in this letter, and to assure you that nothing but the most illimited confidence which I have been so long accustomed to place in you, added to the present anxiety of my mind, could have induced me to do it. Some indulgence may certainly be expected to my present situation. In carrying my views forward I see myself separated forever from you to whom I have long looked as to a father. As to the dimidium animae meae, that loss instead of being somewhat compensated by success in the career which I had adopted, is embittered by finding in a moment those hopes blasted, which I had cherished for a long time and which for three days I had considered as confirmed. Uncertain whether I shall be allowed to remain at Paris employed even in the lowest character; unable to bear the expences of living elsewhere in the manner to which I have been accustomed; if I return to America at present I find an unhappy family mourning still the cruel loss of a tender sister who was a mother to them, and unable to heal those wounds I can only make them bleed afresh—my fortune so circumstanced that I cannot realise it at present without the clear loss of half, and until realised I shall be a resident nowhere, and of course incapable of making myself known as you suppose. Certainly some years residence or rather non-residence of that kind would be far from being useful either to my character or my advancement. You say I should certainly have been appointed to Congress by the executive if I had been there. If I could hope for such success I should not hesitate to fly to recieve it. It is of all things what I should most desire. But it will be some years before I can even have such a chance, and even then should probably fail. In fine until I hear further from you and know something of my future lot I shall be in a state of anxiety, uncertainty and uneasiness of which the continuance is worse than death itself.—But I will not trouble you more on so disagreeable a subject.—I have sent your letter to Mde. de Tessé. She is still in Switzerland. In your letter of Dec. 14 you told me my brother was to come to New-York in the Spring with his wife. Since that I have heard nothing further of him. Do you know any thing about him? Your friends here and particularly the family of de la Rochefoucauld desire to be recalled to your memory. I hope you will never doubt of the unalterable attachment of your friend,

W Short



P.S. I inclose you a list of seeds which the Dutchess D’Enville begs me to get sent from America. I will beg the favor of you to have them procured and forwarded to MM. H. Le Mesurier & Cie. or La Motte, at Havre, or to the Dutchess D’Enville, or myself at Paris if I should be here. As they are intended for La Rocheguyon, it will be best that they should not come to Paris if it can be avoided, as may be done if addressed to Havre to be kept there until orders are given respecting them.

